DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "robot management unit" in claim 1, “a movement characteristic storage section” in claim 2, “robot selection section” in claims 2-4, “number-of-uses recognition and estimation section” and “waiting area determination section” in claim 5, “operation route determination section” in claims 6 and 7, and “number-of-settings accumulation section” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a third autonomous mobile robot" and “a fourth autonomous mobile robot” in lines 5-6.  A first autonomous mobile robot and a second autonomous mobile robot are not recited in claim 7 and claim 1 which claim 7 is dependent upon. It is unclear whether the first and second autonomous mobile robots are necessary in the combination of claims 1 and 7. Therefore, the insufficient antecedent basis for this limitation in the claim renders the claim unclear indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisbot et al. (US 2017/0285635 A1).
Regarding claim 1, Sisbot teaches:
A robot guidance system, comprising: 
a plurality of autonomous mobile robots which guide a user to a destination (Abstract, “a robot network comprising a plurality of robot units capable of providing navigational guidance to patrons requesting navigational assistance.”); 
a reception apparatus (Fig. 1, client devices 132 and guidance engine 112 installed on client devices 132) which is provided separately from the plurality of autonomous mobile robots and recognizes the destination ([0053], “An example user interface generated by the interface module 220 allows the user to input various information, including, for example, a request for navigation assistance, a start point (e.g., the user's current or expected location), an intermediate destination, a final destination, etc.”; [0054], “the PCTA 216 receives an escort request for navigating a patron to a certain destination.”); and 
a robot management unit 216 (Fig. 2) which recognizes a state of each of the plurality of autonomous mobile robots ([0051], “the PCTA 216 may continually receive the current status of each of the robot unit(s) 102 in service”) and manages availability of each of the plurality of autonomous mobile robots based on the recognized destination ([0060], “As depicted, the user data 228 may include, but is not limited to, user identifiers and corresponding start locations, destinations, current locations, etc., for the patrons requesting and/or receiving service. The user data 228 may further include a Boolean (e.g., flag) describing whether the patrons have been picked up (e.g., are in-route), identifiers of the robot unit(s) 102 assigned to service the patrons, estimated remaining time to the destination, and wait time to be picked-up (as applicable).”) and the recognized state ([0056], “The PCTA 216 may store and maintain collectively as map data 224, robot data 226, and user data 228, a grid map (e.g., a multidimensional (e.g., 2D) grid map) based on status data received from the robot units 102. The grid map may reflect the user(s)' location(s), the availability of each of the robot units 102, and the time required for each robot unit 102 to reach the user. In some instances, the grid map may be represented as a multidimensional vector object, a graphical object, one or more multidimensional tables, a combination of the foregoing, etc. Availability may mean that a given robot unit 102 may be idle, may be in use but accommodate additional patrons, may be available to service a particular route portion, etc.”).

Regarding claim 2, Sisbot further teaches:
a movement characteristic storage section which stores a movement characteristic that is a characteristic related to mobility of each of the plurality of autonomous mobile robots ([0063], “the time required to reach the user may be determined based on the speed of each of the robot unit(s) 102”); and 
a robot selection section which selects at least one of the plurality of autonomous mobile robots as an autonomous mobile robot to guide the user, based on the destination recognized by the reception apparatus ([0061], “the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly).”) and the movement characteristic stored in the movement characteristic storage section ([0063], “the PCTA 216 may select the available robot unit(s) 102 associated with the zone from the data store 204. Next, in block 416, the PCTA 216 selects, from among the robot unit(s) 102 associated with the zone, a robot unit 102 based on the robot path, proximity to the pick-up location, speed, availability load and/or crowd density. In some embodiments, these factor(s) may be queried using the grid map stored in the data store 204. In some cases, the time required to reach the user may be determined based on the speed of each of the robot unit(s) 102, the path of each of the robot unit(s) 102, and the density of the crowd, as reflected by the grid map.”).

Regarding claim 4, Sisbot further teaches: 
wherein the plurality of autonomous mobile robots include a boardable robot which is capable of being boarded by the user and a non-boardable robot which is incapable of being boarded by the user ([0072], “whether the robot unit 102 is equipped with requisite equipment for escorting the user (e.g., meets seating, storage, peripheral requirements, etc.),”), 
the movement characteristic is a characteristic including a capability of being boarded by the user of each of the plurality of autonomous mobile robots ([0072], “whether the robot unit 102 is equipped with requisite equipment for escorting the user (e.g., meets seating, storage, peripheral requirements, etc.),”), and 
the robot selection section selects at least one of the plurality of autonomous mobile robots as an autonomous mobile robot to guide the user, based on a distance to the destination recognized by the reception apparatus ([0060], “The user data 228 may further include … estimated remaining time to the destination”; [0061], “the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly).”) and the movement characteristic of each of the plurality of autonomous mobile robots ([0071], “In block 552, the PCTA 216 determines whether a certain robot unit 102 has available patron capacity … If so, the PCTA 216 computes, in block 556, a pick-up time based on the patron's pick-up location,… ”; [0072], “In block 558, the PCTA 216 determines whether the pick-up time satisfies one or more pick-up criteria. The pick-up criteria may include … whether the robot unit 102 is equipped with requisite equipment for escorting the user (e.g., meets seating, storage, peripheral requirements, etc.), etc.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, in view of Funayama (JP 2016179674A).
Regarding claim 3, Sisbot further teaches:
wherein each of the plurality of autonomous mobile robots is driven by an internal battery ([0057], “For instance, a robot unit 102, may, at regular intervals, transmit its geolocation to the PCTA 216 and/or other operational parameters (e.g., …charge level, etc.)” - This indicates that the robot is driven by an internal battery),
 the movement characteristic is a characteristic including a remaining battery charge amount of each of the plurality of autonomous mobile robots ([0057], “For instance, a robot unit 102, may, at regular intervals, transmit its geolocation to the PCTA 216 and/or other operational parameters (e.g., …charge level, etc.)”), and 
the robot selection section selects at least one of the plurality of autonomous mobile robots as an autonomous mobile robot to guide the user, based on a distance to the destination recognized by the reception apparatus ([0060], “The user data 228 may further include … estimated remaining time to the destination”; [0061], “the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly).”) …
	Sisbot does not specifically teach the robot selection section selects at least one of the plurality of autonomous mobile robots as an autonomous mobile robot to guide the user based on the movement characteristic of each of the plurality of autonomous mobile robots as the characteristic including the remaining battery charge amount of each of the plurality of autonomous mobile robots.
	However, Funayama teaches the robot selection section selects at least one of the plurality of autonomous mobile robots as an autonomous mobile robot to guide the user based on the movement characteristic of each of the plurality of autonomous mobile robots as the characteristic including the remaining battery charge amount of each of the plurality of autonomous mobile robots ([0031], “Then, the route calculating unit 260 based on the destination information transmitted from the main control unit 102 calculates a travel route and the travel distance (S1005). Calculating a battery required amount from the calculated traveling distance, the calculated battery amount, compares the battery remaining amount of the battery 240 stored in the delivery internal memory 251, determines whether deliverable (S1006).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot to select an autonomous mobile robot to guide the user based on the remaining battery charge amount of the autonomous mobile robot, as taught by Funayama. This modification results in a robotic system that selects the most efficient robot with the highest battery amount to guide the user, thus reducing a need for transferring of guidance with other robots and improving user satisfaction. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, in view of Suzuki (JP 2009057197 A).
Regarding claim 5, Sisbot further teaches a plurality of the reception apparatuses (Fig. 1, client devices 132 and guidance engine 112 installed on client devices 132).
Sisbot fails to specifically teach a number-of-uses recognition and estimation section which recognizes respective numbers of past uses of the reception apparatuses, or estimates respective numbers of predicted uses of the reception apparatuses; and a waiting area determination section which determines, based on the numbers of uses, a waiting area where each of the plurality of autonomous mobile robots is caused to stand by among a plurality of the waiting areas, and the number of the autonomous mobile robots caused to stand by in each of the plurality of waiting areas.
However, in the same field of endeavor, Suzuki teaches a number-of-uses recognition and estimation section which … estimates respective numbers of predicted uses of the reception apparatuses [0043], “First, the number of elevator hall users on each floor per unit time is detected for each time zone of day attendance hours, daytime hours, and leaving work hours (step S1). Next, demand prediction by zone and time zone is performed (S2), and a demand prediction table 12 is created (S3). Thereafter, the number of cars waiting in each zone is determined based on the demands in the demand prediction table 12 (S4),”); and 
a waiting area determination section which determines, based on the numbers of uses, a waiting area where each of the plurality of autonomous mobile robots is caused to stand by among a plurality of the waiting areas ([0013], “Demand prediction means for predicting the demand amount of each zone when a plurality of floors constituting the building are divided into a plurality of zones, car zone standby means for causing each car not in response to a call to wait in each zone, and demand prediction”; [0031], “When the creation of the demand prediction table 12 is completed, the zone-by-zone standby unit setting unit 13 and the entire building standby interval setting unit 14 are activated to create the car standby table 15 shown in FIG.”), and the number of the autonomous mobile robots caused to stand by in each of the plurality of waiting areas ([0032], “For example, in the attendance hours (8:00 to 10:00), the “four” car standby is set for the “large” demand amount GZT in the A zone 4a, and the demand amount GZT in the B zone 4b. Is “medium”, “2” is set as the waiting for the car, and the demand amount GZT of the C zone 4c is “small”, so that no car is on standby.”).
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot to determine a waiting area where each of the plurality of autonomous mobile robots is caused to stand by among a plurality of waiting areas and determine a number of autonomous mobile robots caused to stand by in each of the plurality of waiting areas, as taught by Suzuki. This modification results in a system that assign mobile robots to waiting areas with a high demand of uses, thus reducing waiting time for users. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, in view of Sabe (JP 2001212782 A).
Regarding claim 6, Sisbot further teaches:
an operation route determination section which determines an operation route of each of the plurality of autonomous mobile robots ([0061], “Upon reaching the patron's location, the interface module 222 engages, in block 312, the patron and then, in block 314, the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly)”; [0074], “Upon receiving a request from the patron 130, the guidance engine 112 calculates, for each robot unit 102, different navigation paths and the time each navigation path requires to reach the patron 130.”), 
wherein the plurality of autonomous mobile robots include a first autonomous mobile robot and a second autonomous mobile robot ([0032], “the system 100 may include any number of robot units 102, as reflected by robot units 102a, 102b, . . . 102n.”), 
the first autonomous mobile robot includes a sensor which recognizes an environment around the first autonomous mobile robot ([0034], “The sensor(s) 104 include sensing device(s) that are capable of detecting the state of the robot unit 102, its components, and/or its environment.”), and 
the operation route determination section determines the operation route of the second autonomous mobile robot, based on the destination recognized by the reception apparatus ([0061], “the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly).” …
Sisbot fails to specifically teach the operation route determination section determines the operation route of the second autonomous mobile robot, based on the destination recognized by the reception apparatus and the environment recognized by the sensor of the first autonomous mobile robot.
However, in the same field of endeavor, Sabe teaches the operation route determination section determines the operation route of the second autonomous mobile robot, based on the environment recognized by the sensor of the first autonomous mobile robot ([0076], “In the first robot device 1a, the map information producing means 10 produces map information based on the position information obtained by the position detecting means 9 when the self is moving, for example, when the map information making means 10 is randomly moving. To do. Specifically, map information including information on the detected obstacle is created.”; [0077], “The first robot device 1a sends the map information created by the map information creating means 10 to the second robot device 1b by the sending means 6.”; [0078], “The second robot device 1b having received the map information has its own movement operation controlled by the control means 5 and moves to the target object based on the received map information. Specifically, the second robot device 1b avoids the obstacles such as the desk 301 and the cushion 303 based on the information of the current position and the map information detected by the position detecting means 9, or their positions. Based on, move to the target.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot to determine an operation route of the second autonomous mobile robot based on the environment recognized by the sensor of the first autonomous mobile robot, as taught by Sabe. This modification allows the robot to navigate to the requested destination without colliding with obstacles obstructing the movement path. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, in view of Handa et al. (JP2006198730A).
Regarding claim 7, Sisbot further teaches:
an operation route determination section which determines an operation route of each of the plurality of autonomous mobile robots ([0061], “Upon reaching the patron's location, the interface module 222 engages, in block 312, the patron and then, in block 314, the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly)”; [0074], “Upon receiving a request from the patron 130, the guidance engine 112 calculates, for each robot unit 102, different navigation paths and the time each navigation path requires to reach the patron 130.”); and 
a sensor which recognizes an environment around the operation route ([0034], “The sensor(s) 104 include sensing device(s) that are capable of detecting the state of the robot unit 102, its components, and/or its environment.”), 
wherein the plurality of autonomous mobile robots include a third autonomous mobile robot 1 (Fig. 7) and a fourth autonomous mobile robot 2 or 3 (Fig. 7) to guide the user by taking over from the third autonomous mobile robot (Fig. 7, [0080], “The guidance engine 112 evaluates the destinations of patrons A and B (relative to the navigation paths of the other robots (714 and 716)), and determines that patrons A and B may be guided together by robot 1 along 704 to S4, and then transferred to different robots (2 and 3) and an intermediate point (S4).”), and 
…
Sisbot fails to specifically teach when an environment that does not hinder a movement of the user and hinders a movement of the third autonomous mobile robot is recognized around the operation route of the third autonomous mobile robot, the operation route determination section determines the operation route of the fourth autonomous mobile robot such that the fourth autonomous mobile robot moves to a position past the environment.
However, in the same field of endeavor, Handa teaches when an environment that does not hinder a movement of a user and hinders a movement of a first autonomous mobile robot is recognized around an operation route of the first autonomous mobile robot ([0032] indicates that the reception robot cannot enter the elevator but can guide the visitor to the elevator, and the visitor enters the elevator to get to 3rd floor), an operation route determination section determines an operation route of a second autonomous mobile robot such that the second autonomous mobile robot moves to a position past the environment ([0032], “When the visitor's purpose is a visit, the reception robot utters “Please come to the 3rd floor with that elevator” and sends a call command (GO TO 1F) to the elevator control server 6 to the guidance robot … Further, after receiving the notification of movement completion from the elevator control server 6 to the designated floor (here, 1F), the reception robot transports visitors to the elevator control server 6 so as to move to the 3F reception floor after a predetermined time has elapsed … The guidance robot that has received the guidance command moves to the front of the elevator on the 3rd floor reception floor and waits until the elevator door opens. When the distance sensor installed on the robot detects that the elevator door has been opened, the guidance robot says "Let's come. I will guide you" along with a predetermined manipulator action.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot to select a second robot to guide the user to the requested destination in a case that the first robot is restricted to move in a specified environment, as taught by Handa. This modification ensures efficiency of a complete guidance from a start location to a requested destination without leaving the user to navigate on his or her own. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, in view of Yamada (JP 2008151531A).
Regarding claim 8, Sisbot does not specifically teach a number-of-settings accumulation section which accumulates the number of times each of a plurality of points is set as the destination of the user.
However, Yamada teaches a number-of-settings accumulation section which accumulates the number of times each of a plurality of points is set as the destination of the user ([0005], “The center device holds a search table indicating correspondence between the destination information and the set number of times corresponding to the number of times of receiving the destination information from the vehicle navigation device, and receives the destination information from the vehicle navigation device. The set number of times is updated each time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot to accumulate the number of times each of a plurality of points is set as the destination of the user, as taught by Yamada, in order to determine popularity of destinations and recommend users of a destination with a highest popularity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Deyle et al. (US 2017/0225336 A1) – Method for Constructing a Map While Performing Work.
Sakagami et al. (US 7,720,685 B2) – Walking Robot
Yamamoto et al. (US 2018/0009108 A1) – Mobile Walking Robot, Movement Control System and Movement Control Method
Saito et al. (US 8,180,486 B2) – Robot User Interface For Telepresence Robot System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.Q.B./           Examiner, Art Unit 3664      

/KHOI H TRAN/           Supervisory Patent Examiner, Art Unit 3664